     Case: 4:19-cv-02635-JAR Doc. #: 77 Filed: 04/01/21 Page: 1 of 7 PageID #: 739




                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF MISSOURI
                                            EASTERN DIVISION

AMANDA DEL TORO, DANIEL
WERNER, JENNIFER MCGREGOR-
HALSTEAD, JOSHUA CHROMICK, and
all others similarly situated,                          Case No. 4:19-cv-02635

                   Plaintiffs,

         vs.

CENTENE MANAGEMENT COMPANY,
LLC,

                   Defendant.



          JOINT MOTION TO FILE SETTLEMENT AGREEMENT UNDER SEAL


I.       INTRODUCTION

         Plaintiffs filed this case against Defendant on September 25, 2019 alleging violations of

the Fair Labor Standards Act (“FLSA”), as well as New York and Ohio state laws. After extensive

settlement discussions, including two full-day mediations, the Parties have reached a settlement

under the terms and conditions as set forth in a Confidential Settlement Agreement (the

“Settlement Agreement”). The Parties intend to file their Joint Motion for Approval of Settlement

Under the Fair Labor Standards Act with this Court by April 12, 2021, the date the stay of the case

expires. Prior to doing so, the Parties request that this Court grant them leave to file their Settlement

Agreement under seal.

II.      ARGUMENT

         A.          The Court Can And Should Permit The Parties To File The Settlement
                     Agreement Under Seal To Maintain The Confidentiality Of The Settlement.
         A Court has supervisory powers over its own records and, thus, this Court has discretion

                                                                 JOINT MOTION TO FILE SETTLEMENT
                                                                          AGREEMENT UNDER SEAL
4814-2911-8434.4 / 095402-1005
  Case: 4:19-cv-02635-JAR Doc. #: 77 Filed: 04/01/21 Page: 2 of 7 PageID #: 740




to allow the parties to file the Settlement Agreement under seal. See Webster Groves Sch. Dist. v.

Pulitzer Publ’g Co., 898 F.2d 1371 (8th Cir. 1990). The public’s interest in access to certain court

documents is important, but “it is not absolute.” Nixon v. Warner Commcn’s, 435 U.S. 589, 598

(1978); see also Wood v. Robert Bosch Tool Corp., 2016 U.S. Dist. LEXIS 165612, *13 (E.D. Mo.

Nov. 30, 2016). To that end, although the Eighth Circuit has acknowledged a common-law right

of public access to judicial records in a civil proceeding, it does not recognize a “strong

presumption” favoring such access. See Webster Groves Sch. Dist., 898 F.2d at 1376–77 (quoting

United States v. Webbe, 791 F.2d 103, 106 (8th Cir. 1986)). The common-law right of access “is

not absolute, but requires a weighing of competing interests.” Id. at 1371. The decision of whether

court records should be sealed is one committed to the sound discretion of the trial court. Id. at

1374.

         In exercising its discretion to seal judicial records in civil proceedings, a court balances

“the interests served by the common-law right of access . . . against the salutary interests served

by maintaining confidentiality of the information sought to be sealed.” IDT Corp. v. eBay, 709

F.3d 1220, 1223 (8th Cir. 2013). The common-law right of access serves such interests as

“bolster[ing] public confidence in the judicial system by allowing citizens to evaluate the

reasonableness and fairness of judicial proceedings,” and allowing citizens “to keep a watchful

eye on the workings of public agencies.” Id. at 1222 (quoting Nixon, 435 U.S. at 598). Importantly,

however, “courts have refused to permit their files to serve . . . as sources of business information

that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at 598.

         B.        District Courts Routinely Permit Parties To File FLSA Settlement Documents
                   Under Seal.

         District courts within the Eighth Circuit routinely permit parties to file FLSA settlement

documents under seal or to keep settlement terms private. See, e.g., Thompson v. Diversey, Inc.,

                                                               JOINT MOTION TO FILE SETTLEMENT
                                                  2
                                                                        AGREEMENT UNDER SEAL
4814-2911-8434.4 / 095402-1005
    Case: 4:19-cv-02635-JAR Doc. #: 77 Filed: 04/01/21 Page: 3 of 7 PageID #: 741




No. 4:16-cv-00272-SNLJ (E.D. Mo. Sept. 23, 2019) (Limbaugh, J.) (ECF Nos. 21, 23); Ezell v.

Acosta Sales, LLC, No, 4:16-cv-00870-RLW (E.D. Mo. April 4, 2019) (White, J.) (ECF Nos. 117,

120); Arnold v. DIRECTV, Inc., No. 4:10-cv-00352-JAR (E.D. Mo. Aug. 29, 2017) (Ross, J.) (ECF

Nos. 483–84); Astarita v. Pinnacle Entertainment, Inc., No. 4:15-cv-00095-GAF (W.D. Mo. Oct.

24, 2016) (Fenner, J.) (ECF Nos. 145–46); Brown v. Reddy Ice Corp., No. 4:14CV1786 RLW

(E.D. Mo., May 19, 2016) (White, J.); Sanderson v. City of Potosi, Case No. 4:13-CV-1457 NAB

(E.D. Mo., May 3, 2016) (Baker, J.); Collins v. Veolia ES Indus. Servs., Inc., No. 4:15-CV-00743-

AGF (E.D. Mo., Apr. 1, 2016) (Fleissig, J.); Borderocco v. Cerner Corp., No. 4:15-cv-00144

(W.D. Mo. July 15, 2015) (Whipple, J.) (ECF No. 28); Herbst v. Ressler & Assocs., Inc., No. 4:13-

CV-2327 CAS (E.D. Mo., May 21, 2015) (Shaw, J.); Williams v. BPV Mkt. Place Investors, L.L.C.,

No. 4:14-CV-1047 CAS (E.D. Mo., Oct. 7, 2014); (Shaw, J.) Fry v. Accent Marketing Services,

Inc., No. 4:13-CV-00059 CDP (E.D. Mo. Jan. 27, 2014) (Perry, J.) (“the interests of justice weigh

in favor of approving the parties’ settlement agreement and allowing it to remain filed under seal”);

Fast v. Applebee’s Int’l, Inc., No. 06-cv-4146 (W.D. Mo. Aug. 31, 2012, and Nov. 1, 2012)

(Laughrey, J.) (ECF Nos. 377, 383); Johnson v. General Mills, Inc., No. 10-cv-1104 (W.D. Mo.

Oct. 28, 2011, and Feb. 23, 2012) (Dorr, J.) (ECF Nos. 54, 59); Dernovish v. AT&T Operations,

Inc., No. 09-15 (W.D. Mo. Feb. 7, 2011) (Smith, J.) (ECF Nos. 287–88).1


1
  The same is also true for district courts in other Circuits. See, e.g., Jose Hernandez and Ana Marie Mejia v. Elite
Floral & Produce, LLC, et al., Case No. 1:13-cv-01095 (D.D.C. Dec. 2, 2013) (Wilkins, J.) (permitting parties to
submit FLSA settlement agreement under seal for approval because of confidentiality provision contained in
agreement); Tawamba v. Challenger Transport., Inc., No. 8:10-cv-02733-AW (D. Md. 2011) (Williams, J.)
(approving settlement of FLSA claims after conducting telephonic fairness hearing and without publicly disclosing
terms of settlement); Howell v. Dolgencorp, Inc., No. 2:09-CV-41, 2011 WL 121912, at *3 (N.D.W. Va. Jan. 13,
2011) (Bailey, J.) (approving settlement and dismissing FLSA claims after conducting in camera review of settlement
agreement); Cruz v. H&R Block Eastern Enterprises, Inc., No. 1:11-CV-21036 (S.D. Fla. 2011) (Jordon, J.)
(approving FLSA settlement and dismissing claims after conducting in camera review of settlement agreement);
Brune v. JPL Advisors, Inc., No. 8:11-cv-244-T-24-TBM (M.D. Fla. 2011) (Bucklew, J.) (approving settlement of
FLSA claim after permitting parties to submit settlement agreement for in camera review); Belcher v. CHA
Companies, Inc., Civ. No. 3:10-cv-420, 2011 U.S. Dist. Lexis 39063 (E.D. Va. 2011) (Lauck, M.J.) (recommending
that court grant joint motion to approve settlement and dismiss FLSA claim after conducting in camera review of

                                                                         JOINT MOTION TO FILE SETTLEMENT
                                                          3
                                                                                  AGREEMENT UNDER SEAL
4814-2911-8434.4 / 095402-1005
  Case: 4:19-cv-02635-JAR Doc. #: 77 Filed: 04/01/21 Page: 4 of 7 PageID #: 742




         C.        The Parties’ Interests Weigh In Favor Of Permitting The Settlement
                   Documents To Be Filed Under Seal.

         Non-publicity of certain terms of the Settlement Agreement was an important consideration

for the Parties to agree to resolve this matter. Without it, the Parties would have been discouraged

from settlement. As such, the Parties negotiated to maintain the confidentiality of the Settlement

Agreement and its terms and to request the Court’s permission to file the Settlement Agreement

under seal as part of the settlement approval process. As the court explained in Kalinauskas v.

Wong, “[c]onfidential settlements benefit . . . the parties . . . . The secrecy of a settlement

agreement and the contractual rights of the parties thereunder deserve court protection.” 151

F.R.D. 363, 365 (D. Nev. 1993) (emphasis added). See also Auto-Owners Ins. Co. v. Mid-Am.

Piping, Inc., 2008 WL 2570820, at *2 (E.D. Mo. June 26, 2008) (refusing to compromise the

confidential nature of a settlement in the context of a discovery dispute due to “the public policy

to encourage settlements and to uphold confidentiality provisions”) (citation and internal quotation

marks omitted); Alicia B. Through Cynthia B. v. Malloy, 2016 WL 9782480, at *1 (D. Conn. Dec.

20, 2016) (explaining that confidentiality was key to the parties’ negotiations and that allowing

them to file their confidential settlement under seal was “in the interest . . . of the general public,

which benefits from an efficient litigation process”).




settlement agreement); Collis v. Bank of America N.A., No. PJM 06-1411, 2010 WL 2892559, at *1 n. 1 (D. Md. 2010)
(Messitte, J.) (granting parties’ motion to seal details of settlement of FLSA claim); Patterson v. Richmond School of
Health & Tech., Inc., No. 3:10cv368, 2010 WL 4902046, at *1 (E.D. Va. Nov. 4, 2010) (Lauck, Mag. J.)
(recommending approval of settlement of FLSA claim and dismissal of action after reviewing settlement agreement
in camera), adopted, 2011 WL 4918704, at *1 (E.D. Va. 2010) (Spencer, J.); Medley v. American Cancer Society,
No. 10 Civ. 3214(BSJ), 2010 WL 3000028, at *1 (S.D.N.Y. July 23, 2010) (Jones, J.) (approving settlement of FLSA
claims after terms of settlement were filed in camera); Dillworth v. Case Farms Processing, Inc., No. 5:08-cv-1694,
2010 WL 776933, at *2, 6 (N.D. Ohio Mar. 8, 2010) (Lioi, J.) (approving settlement of FLSA claims and noting that
settlement agreement was filed under seal); Johnson v. WellPoint, Inc., 1:06-cv-02430-ODE (N.D. Ga. Sep. 2, 2009)
(Evans, J.) (approving stipulation of settlement approval submitted under seal and dismissing with prejudice plaintiffs’
claims); Fredereksen v. ADM Milling Co., No. 06-cv-0113-GLS-DRH (N.D.N.Y. Nov. 6, 2007) (Sharpe, J.)
(approving settlement without entering terms of settlement on record).


                                                                           JOINT MOTION TO FILE SETTLEMENT
                                                           4
                                                                                    AGREEMENT UNDER SEAL
4814-2911-8434.4 / 095402-1005
  Case: 4:19-cv-02635-JAR Doc. #: 77 Filed: 04/01/21 Page: 5 of 7 PageID #: 743




         The Court should allow the parties to file and maintain this confidential information under

seal.

         D.        The Public Has A Strong Interest In Permitting The Settlement Agreement To
                   Remain Under Seal Because Doing So Encourages Settlements.

         Sealing information about the parties’ settlement also serves important public interests.

Permitting settlement documents to be filed under seal encourages settlement, and denying the

ability to do so discourages settlements. Numerous courts have recognized that the public has a

significant interest in maintaining the confidentiality of settlements to the extent they encourage

settlement. See Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1149 (8th Cir. 1999) (“A strong public

policy favors [settlement] agreements, and the courts should approach them with a presumption in

their favor”); see also Colony Ins. Co. v. Burke, 698 F.3d 1222, 1241 (10th Cir. 2012) (recognizing

that “preserving the confidentiality of settlement agreements may encourage settlement, and that

denying a motion to seal may chill future settlement discussions”); Kalinauskas, 151 F.R.D. at 365

(confidential settlements “benefit society . . . by resolving disputes relatively quickly, with slight

judicial intervention, and presumably result in greater satisfaction to the parties”); Lynn’s Food

Stores, Inc. v. U.S., 679 F.2d 1350, 1354 (11th Cir. 1982) (recognizing policy of encouraging

settlement of FLSA litigation). Thus, District Courts generally have “the power to prevent access

to settlement negotiations when necessary to encourage the amicable resolution of disputes.”

United States v. Glens Falls Newspapers, 160 F.3d 853, 856 (2d Cir. 1998).

         Like the cases above, there is undoubtedly a strong public interest in this case being fully

and finally resolved. Forcing parties to publicly announce the settlement terms they have privately

negotiated, notwithstanding the denial of any liability, will discourage parties from resolving their

disputes, which is not in the public interest.



                                                               JOINT MOTION TO FILE SETTLEMENT
                                                  5
                                                                        AGREEMENT UNDER SEAL
4814-2911-8434.4 / 095402-1005
  Case: 4:19-cv-02635-JAR Doc. #: 77 Filed: 04/01/21 Page: 6 of 7 PageID #: 744




III.     CONCLUSION

         For the foregoing reasons, in light of the anticipated Joint Motion for Approval of

Settlement, the parties request that the Court grant leave to file the Settlement Agreement in this

case under seal.

         Dated: April 1, 2021

Respectfully submitted,

s/ Douglas M. Werman                             s/ Breanne Sheetz Martell

Douglas M. Werman                                Patricia J. Martin
Maureen A. Salas                                 LITTLER MENDELSON, P.C.
WERMAN SALAS P.C.                                600 Washington Ave., Suite 900
77 West Washington Street, Suite 1402            St. Louis, MO 63101
Chicago, Illinois 60602                          Telephone: 314.659.2000
Telephone: (312) 419-1008                        Facsimile: 314.659.2099
Facsimile: (312) 419-1025                        pmartin@littler.com
dwerman@flsalaw.com
msalas@flsalaw.com                               Douglas E. Smith
                                                 Pro Hac Vice
Travis M. Hedgpeth                               Breanne Sheetz Martell
THE HEDGPETH LAW FIRM, PC                        Pro Hac Vice
3050 Post Oak Blvd., Suite 510                   Alyesha A. Dotson
Houston, Texas 77056                             Pro Hac Vice
Telephone: (281) 572-0727                        LITTLER MENDELSON, P.C.
Facsimile: (281) 572-0728                        One Union Square
travis@hedgpethlaw.com                           600 University Street, Suite 3200
                                                 Seattle, WA 98101
Russell C. Riggan #53060                         Telephone: 206.623.3300
Samuel W. Moore #58526                           desmith@littler.com
RIGGAN LAW FIRM LLC                              bsmartell@littler.com
130 West Monroe Avenue                           adotson@littler.com
Kirkwood, MO 63122
Telephone: (314) 835-9100                        ATTORNEYS FOR DEFENDANT
Facsimile: (314) 735-1054
russ@rigganlawfirm.com
smoore@rigganlawfirm.com

ATTORNEYS FOR PLAINTIFFS




                                                              JOINT MOTION TO FILE SETTLEMENT
                                                 6
                                                                       AGREEMENT UNDER SEAL
4814-2911-8434.4 / 095402-1005
  Case: 4:19-cv-02635-JAR Doc. #: 77 Filed: 04/01/21 Page: 7 of 7 PageID #: 745




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 1st day of April, 2021, a true and correct copy
of the above and foregoing the parties’ Joint Motion to File Settlement Agreement Under Seal was
electronically filed with the court using the CM/ECF system, which sent notification to all parties
in interest participating in the CM/ECF.




                                                 s/ Breanne Sheetz Martell
                                                 BREANNE SHEETZ MARTELL




                                                              JOINT MOTION TO FILE SETTLEMENT
                                                 7
                                                                       AGREEMENT UNDER SEAL
4814-2911-8434.4 / 095402-1005
